DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment filed, 22 September 2021, of application filed, with the above serial number, on 10 February 2020 in which claims 1-4, 8, 11-14, and 18 have been amended. Claims 1-20 are pending in the application. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (hereinafter “Gilson”, 2016/0173941) in view of Negron et al (hereinafter “Negron”, 2009/0093278).
As per Claim 1, Gilson discloses a system comprising a computer including a processor and a memory (at least paragraph 17), the memory storing instructions executable by the computer to: 
receive a first request to activate a skip mode (at least paragraph 43; Fig. 5; user preference to play episode with or without (skipmode) related content);

in response to receiving both the first request and the second request: 
determine an association between the new media content item and a particular title of a plurality of titles, each title associated with a respective plurality of media content items and a respective stored set of skip rules indicating a respective set of skip indexes for the title (at least paragraph 31, 43, 36; a request may be received to provide an episode of a series. For example, the episode may be an episode of a series that is subsequent to an episode previously requested and/or viewed by the user; a user's viewing history may be analyzed to determine which segments the user often skips over or fast forwards through, or which segments a user watches multiple times. Similarly, it can be determined whether the user watches the recap sequence to an episode. After patterns in user behavior are learned, the user preference may be updated automatically; user of computing device 200 skips or fast forwards through segments, segment having a beginning and ending frame, segment of frames having identifiers; title of series; paragraph 20; episode of a program in a series; one or more episodes stored in device/server; episodes comprised of several segments;);
activate the respective stored set of skip rules associated with the particular title, such that, during playback of the new media content item, portions 
Gilson teaches a user skips through segments of frames, frames including recap sequence, identifying user behavior that the user does not want to watch recap sequence, providing next episode with skipped over recap sequence; see par. 22, Fig. 3: beginning frame of 301; at least paragraph 43, 35-36), but fails to explicitly disclose normalized skip indexes, each respective set of normalized skip indexes generated by collecting user inputs indicating skipping of portions of the respective plurality of media content items received during playback of the respective plurality of media content items, and normalizing the user inputs across the respective plurality of media content items in accordance with respective start indexes of the respective plurality of media content items, such automatically skipping with respect to respective start indexes of the new media content item. 
However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Negron.
Negron discloses, in an analogous DVR art, when playback commences, the DVR logic 310 first normalizes the starting point for the program content and starts a timer running at that point, such true starting point for the program being activated to indicate the exact starting point of the program such that a desired application (e.g., 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Negron’s normalization with Gilson, as Negron indicates some DVRs, as a safety measure, may begin the recording process a short period of time prior to the actually scheduled start time of the broadcast, and since various DVR models may use different parameters for this aspect of their recording process, and the metadata to be gathered is intended to be generally applicable across multiple brands and models of DVRs, it is important that time values within the metadata are relative to the true start of the program content. Thus, use of Negron’s normalization would clearly benefit Gilson’s system to have the skips be synchronized with the actual start of the episode, as Negron clearly demonstrates such being a typical DVR issue many years prior to Gilson as the user wants to be sure to record the beginning and ending of a program with such well-known padding.
As per Claim 2. The system of claim 1, wherein the user inputs comprise a plurality of sets of skip start and end indexes, each set of skip start and skip end indexes indicating, for a particular media content item of one of the respective plurality of media content items associated with one of the plurality of titles, a respective first location in the particular media content item at which a user indicated during prior playback of the particular media content item to begin skipping a portion of the media content item, and a respective second location in the media content item at which the 
As per Claim 3. The system of claim 2, wherein the normalizing the user inputs comprises normalizing the plurality of sets of skip start and skip end indexes across the respective plurality of media content items for each of the plurality of titles in accordance with grouping those of the plurality of sets of skip start and skip end indexes deemed to cover same respective portions of the media content items (at least Gilson paragraph 43; identifying the segments the user often skips over for a given title series, such as those deemed as recaps; Negron paragraph 21-25; DVR logic processing the metadata times for such start of first commercial break, for instance with normalized reference time point of actual start of program).
As per Claim 5. The system of claim 1, further comprising instructions to: generate a prompt for display to the user to indicate an option to activate the skip mode, wherein the first request is received responsive to the prompt (at least Gilson paragraph 43; Fig. 5; user preference to play episode with or without (skipmode) related content; Gilson teaches a user can set a preference (via playback device, ie. interface) whether or not to play episode with related content or without and skipped,).
As per Claim 8. The system of claim 1, further comprising instructions to: collect, during playback of the new media content item, additional user input indicating an additional set of skip start and end indexes to skip an additional portion of the new media content item; and store the additional set of skip start and end indexes in relation to the particular title (at least paragraph 43; the user preference may be learned, based on a past behavior of the user. For example, a user's viewing history may be analyzed 
As per Claim 9. The system of claim 1, wherein the memory has, stored thereon, at least some of the respective pluralities of media content items associated with at least some of the plurality of titles (at least paragraph 1; user may be able to record episodes, for example on a digital video recorder (DVR), in order to view the episodes later, at a time of the user's choosing,.
As per Claim 10. The system of claim 1, wherein the instructions to activate the respective stored set of skip rules comprise, in association with each of at least some of the respective set of normalized skip indexes for the particular title, instructions to: determine a skip start frame and a skip end frame of the new media content item corresponding to the respective set of normalized skip indexes for the particular title; and read metadata of a frame of the new media content item between the skip start frame and the skip end frame to determine whether the metadata indicates commercial 
Claims 11-13, 15, 18-20 do not, in substance, add or define any additional limitations over claims 1-3, 5, 8-10 and therefore are rejected for similar reasons, supra.

Claims 4, 6-7, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (hereinafter “Gilson”, 2016/0173941) in view of Negron et al (hereinafter “Negron”, 2009/0093278), further in view of Patel et al (hereinafter “Patel”, 2017/0006252).


As per Claim 6, 16. Gilson and Negron fail to explicitly disclose wherein the prompt is generated in response to receiving the second request. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Patel (at least Patel Fig. 6A-6C; Patel teaches an episode is requested for playback, the user is then prompted for skip instructions for playing it back). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Patel’s prompt with Gilson and Negron as Patel teaches this would result in greater user satisfaction as Gilson discloses the user has different segments of interest depending on the title or genre and thus having a one size fits all for skipping preference would not be ideal, the user could be prompted each playback session with whether they want skipping as desired.
As per Claim 7, 17. Gilson and Negron fail to explicitly disclose wherein the first request is received during playback of the new media content item. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Patel (at least Patel paragraph 95; after viewing media asset 508 (e.g., the episode of “The .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive.
Applicant argues 1) Negron’s normalized skip indexes is for a single content item while the claims are for a plurality of content items of a title and 2) the normalization is across respective plurality of media content items. However, the claim language is not limited to the interpretation given in the arguments. To begin, a title’s plurality of media content items encompasses one media content item and the new media content item under the broadest reasonable interpretation. Claim 1 recites receiving general user inputs to skip portions of a plurality of shows, normalizing the inputs across a respective plurality of shows in accordance with respective start indexes of the plurality of shows. It is vague what is being normalized with respect to which respective items. 1) The user inputs are said to be normalized whereas the specification describes the indexes themselves are normalized. 2) The respective plurality of media content items have respective indexes each have a respective set of user inputs and respective start indexes which are normalized and respective skip rules and respective; As can be seen there appears to be misalignment between the interpretations as the claim language groups many variables into buckets and adds ‘respective’ to attempt to associate one variable with another but there are multiple tens of other variables leading to confusion and normalizing across all of them in particular. 3) The specification does not describe normalizing across (the spec. does not use the term across and it is not specific what 
Par. 31 of the specification makes clear the normalization is for each content item not across respective plurality of content items as claimed, as each one may have a different starting point:
“For example, if the start index 210 was one minute and thirty seconds into a recording, and the set value was zero, then other indexes 210 in the recording would be adjusted by subtracting one minute and thirty seconds. A similar process could be performed if indexes 210 referred to media units 205. The media device then counts the number of media units 205 between the first and second indexes. The number of media units 205 from the start to the first indexes indicates when to start skipping the content 110, and the number of media units 205 between the first and second indexes indicates how long the skippable portion lasts. By normalizing the indexes, the media device 120 may properly omit the skipped portions of the media content 110 regardless of the start of recording time”. 
Thus, contrary to Applicant’s assertion that the normalization is over a group of content items, the normalization is for each content item individually. Thus, if the claim interpretation is according to the Applicant arguments, the argued limitations would be directed to new matter. However, given the Examiner’s interpretation, Negron discloses in par. 21-25 normalizing each and every item’s skip indexes with a true start index such that a plurality of normalized skip indexes are created for a title.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). While Negron teaches normalizing each and every item individually, the rejection is a 103 Rejection which relies on Gilson for grouping those shows that are related into a title and setting up skip indexes for a title.
Regarding 3) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gilson teaches using the skipped rules for a title to skip portions for a new show of the same title.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY G TODD/Primary Examiner, Art Unit 2457